                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:21-cv-00018-MR

MARK BOGER,                      )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                       ORDER
JOSEPH CROSSWHITE, et al.,       )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on initial review of Plaintiff’s

Amended Complaint under 28 U.S.C. §§ 1915A and 1915(e). [Doc. 8].

Plaintiff is proceeding in forma pauperis. [Docs. 2, 11].

I.    BACKGROUND

      Pro se Plaintiff Mark Boger (“Plaintiff”) is a prisoner of the State of North

Carolina currently incarcerated at Alexander Correctional Institution in

Taylorsville, North Carolina. On February 5, 2021, Plaintiff filed this action

pursuant to 42 U.S.C. § 1983, naming the Honorable Joseph Crosswhite,

identified as a judge in Iredell County; and Crystal Beale, identified as a

prosecutor, as Defendants in this matter in their individual and official

capacities.   [Doc. 8 at 2, 5].     Plaintiff filed an Amended Complaint on

February 23, 2021, which is now before the Court. [Doc. 8]. Plaintiff claims



        Case 5:21-cv-00018-MR Document 12 Filed 03/16/21 Page 1 of 6
that Defendants violated his Fourteenth Amendment due process rights. [Id.

at 3]. Specifically, Plaintiff alleges that “Prosecutor Beale informed the jury

of [his] previous incarceration which violated [his] rights to due process.

Judge Crosswhite refuses to answer [his] post[-]conviction motions.” [Id. at

5].

      For relief, Plaintiff wants his “illegal sentence” to be vacated or for this

Court to order Judge Crosswhite to answer Plaintiff’s motion to vacate. [Id.].

II.   STANDARD OF REVIEW
      Because Plaintiff is proceeding pro se, the Court must review the

Complaint to determine whether it is subject to dismissal on the grounds that

it is “frivolous or malicious [or] fails to state a claim on which relief may be

granted.” 28 U.S.C. § 1915(e)(2). Furthermore, § 1915A requires an initial

review of a “complaint in a civil action in which a prisoner seeks redress from

a governmental entity or officer or employee of a governmental entity,” and

the court must identify cognizable claims or dismiss the complaint, or any

portion of the complaint, if the complaint is frivolous, malicious, or fails to

state a claim upon which relief may be granted; or seeks monetary relief from

a defendant who is immune from such relief.

      In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly


                                        2

        Case 5:21-cv-00018-MR Document 12 Filed 03/16/21 Page 2 of 6
baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999). Plaintiff’s

Amended Complaint fails initial review.

       Defendants are immune from suit. The Honorable Joseph Crosswhite

is immune from suit under the doctrine of judicial immunity. See Stump v.

Sparkman, 435 U.S. 349, 359 (1996) (“A judge is absolutely immune from

liability for his judicial acts even if his exercise of authority is flawed by the

commission of grave procedural errors.”); Imbler v. Pachtman, 424 U.S. 409,

419 (1976) (stating that judicial “immunity applies even when the judge is

accused of acting maliciously and corruptly, and it is not for the protection or


                                        3

          Case 5:21-cv-00018-MR Document 12 Filed 03/16/21 Page 3 of 6
benefit of a malicious or corrupt judge, but for the benefit of the public, whose

interest it is that the judges should be at liberty to exercise their functions

with independence and without fear of consequences”) (internal quotations

omitted). Defendant Beale is also immune from suit under the doctrine of

prosecutorial immunity. Imbler, 424 U.S. at 419. As such, Plaintiff’s action

fails on immunity alone.

      Even if Defendants were not immune from suit, Plaintiff’s claims are

barred by Heck v. Humphrey, 512 U.S. 477 (1994). In Heck, the United

States Supreme Court held as follows:

            [I]n order to recover damages for allegedly
            unconstitutional conviction or imprisonment, or for
            other harm caused by actions whose unlawfulness
            would render a conviction or sentence invalid, a §
            1983 plaintiff must prove that the conviction or
            sentence has been reversed on direct appeal,
            expunged by executive order, declared invalid by a
            state tribunal authorized to make such determination,
            or called into question by a federal court’s issuance
            of a writ of habeas corpus, 28 U.S.C. § 2254. A claim
            for damages bearing that relationship to a conviction
            or sentence that has not been so invalidated is not
            cognizable under § 1983. Thus, when a state
            prisoner seeks damages in a § 1983 suit, the district
            court must consider whether a judgment in favor of
            the plaintiff would necessarily imply the invalidity of
            his conviction or sentence; if it would, the complaint
            must be dismissed unless the plaintiff can
            demonstrate that the conviction or sentence has
            already been invalidated. But if the district court
            determines that the plaintiff’s action, even if
            successful, will not demonstrate the invalidity of any
                                        4

        Case 5:21-cv-00018-MR Document 12 Filed 03/16/21 Page 4 of 6
             outstanding criminal judgment against the plaintiff,
             the action should be allowed to proceed, in the
             absence of some other bar to the suit.

Id. at 486-87 (footnotes omitted; emphasis added). Here, given the nature

of the allegations in the Complaint, a judgment in Plaintiff’s favor would

necessarily imply the invalidity of the conviction in the underlying criminal

matter.    The conviction, however, has not been reversed or otherwise

invalidated. Therefore, Plaintiff’s Complaint is barred by Heck.

      Additionally, the relief Plaintiff seeks here, that is, that his state

conviction be vacated or that this Court order Judge Crosswhite to address

Plaintiff’s pending “motion to vacate” in Plaintiff’s state criminal proceedings

is unavailable under 42 U.S.C. § 1983 in any event.

      The Court, therefore, concludes that Plaintiff’s Complaint is frivolous

and fails to state a claim against any Defendant. The Court will dismiss

Plaintiff’s Complaint with prejudice because amendment would be futile.

IV.   CONCLUSION

      For the reasons stated herein, the Court will dismiss this action with

prejudice because it is frivolous, and Plaintiff has failed to state a claim upon

which relief can be granted against any Defendant.




                                        5

          Case 5:21-cv-00018-MR Document 12 Filed 03/16/21 Page 5 of 6
                                    ORDER

     IT IS, THEREFORE, ORDERED that this action [Doc. 8] is dismissed

with prejudice on initial review under 28 U.S.C. §§ 1915A and 1915(e) for

the reasons stated in this Order.

     The Clerk is respectfully instructed to terminate this action.

     IT IS SO ORDERED.
                                    Signed: March 16, 2021




                                        6

        Case 5:21-cv-00018-MR Document 12 Filed 03/16/21 Page 6 of 6
